DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/21/2021 wherein claims 1, 4-6, 8-12, 18 and 76 have been amended and claim 77-79 have been added
Claims 1, 4-6, 8-12, 18 and 76-79 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 10/21/2021 regarding the rejection of claims 1, 4-6, 8-12 and 18 made by the Examiner under 35 USC 103 over Rezania et al. (US 2004/0197367) in view of Gomez et al. (ES 2331678) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/22/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Rezania fails to teach their scaffold as possessing micropores on the surface because Rezania teaches a composite scaffold composed of fibrous mat disposed within a foam structure. Since the microporous mat is enclosed in the macroporous foam, Renzania’s scaffold cannot include micropores on the external surface.
In response to A, the Examiner is not persuaded because Example 2 of Rezania teaches a method of making their scaffold wherein a mat comprised of PGA/PLA copolymer is coated with a foam comprised of PLA/PCL. Thus, the PCL layer would be presented on the surface of the scaffold. Example 2 describes the scaffold as having a pore size ranging from 1-300 microns which is inclusive of macropores (> 50 microns). 
As was previously argued in the previously issued Non-Final, Rezania teaches that their scaffolds by way of their examples (see Examples 1 and 2) comprise a copolymer of PLA and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 18 and 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania et al. (US 2004/0197367) in view of Gomez et al. (ES 2331678 – machine translation provided) 
Rezania provides a pliable composite scaffold (see [0006]) seeded with mammalian cells in the form of a punched down mat having a thickness of 2 mm (i.e. substantially flat) (see [0073]). 
Figure 1 of Rezania demonstrates a composite scaffold comprising both macropores and micropores wherein the micropores are interconnected and have a diameter of less than about 50 microns (see [0019]). It is noted that Rezania defined micropores as a pore with a size of less than 50 microns. After production of the scaffold, mammalian cells are administered or seeded within the scaffold prior to, or at the time of implantation (see [0020]). The pore size is determine by scanning electron tomography (SEM) (see Example 2, [0081]) which is analogous to computer tomography scanning.
The composite scaffold is to be made from polymeric mat material coated by a polymeric foam matrix (see [0008] and Examples 1 and 2). The polymeric mat and fiber may be a biodegradable homopolymer/copolymer of PLA, PGA, PCL and PDO and blends thereof (see [0027, 0036]). Thus, given that both the mat and the matrix layer may both be PCL homopolymer, this would yield a scaffold comprising solely PCL as a continuous monolithic structure.
The scaffold of Example 2 possesses surface macropores with a size of 300 microns and micropores with a size less than 50 microns (see instant claims 1 and 79). See MPEP 2144.05(I) with respect to obviousness of the pore sizes instantly claimed.  
Mammalian cells to be seeded within the pores of the scaffold include stem cells (see claim 15) and insulin producing cells (see [0046]) (see instant claim 18).  Example 10 discloses seeding the scaffold of Example 1 (PCL scaffold) with 106
Although Rezania does not teach their pores as being less than 10 microns apart (see instant claim 5), Figure 5 of Rezania clearly demonstrates that the scaffold possesses such a physical property (see instant claim 4). 
As noted above, the scaffold is to be a flat mat. As to the length of the claimed product being between 1 and 10 cm, MPEP 2144.04(IV)(A) states where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As to the physical properties of the resulting scaffold (see instant claim 76), it would be expected that because the scaffold material contemplated by Rezania (homopolymer of PCL) is the same as that of the instant claims, the properties would also be the same. 
Rezania fails to teach the porosity of the scaffold as being between 50-90%.
Gomez provides a three-dimensional macroporous support, which can be biodegradable and resorbable and which comprises an organic polymer matrix (polycaprolactone – see pages 5 and 8 and Figure 1) reinforced with inorganic particles dispersed therein, and, optionally, a coating of biomimetic hydroxyapatite (see page 1).  
Gomez’s support presents a morphology characterized by the co-existence of macropores and micropores continuously interconnected with each other (see page 5) wherein the macropores possess a size of between 50-1000 microns and the micropores a size of between 1-10 microns (see page 6). The polymeric scaffold is to have a bulk porosity of between 50-95% (see page 6). Therefore, as it was known that porous scaffolds could be produced to possess such a degree of porosity, it would have been obvious to modify Rezania’s scaffold such that it too had a degree porosity. The use of a known technique to improve similar produces in the same 
As it pertains to the presence of “wells” on the surface of the scaffold, a well as defined by the dictionary is “a container, receptacle, or reservoir”. As each of Gomez and Rezania disclose that their scaffold possess surface macropores (which may be seeded with mammalian cells), this structure under the broadest reasonable interpretation would be encompassed under the term “well”. The macropore or “well” (or “microwell”) of Rezania and Gomez is a receptacle/container/reservoir loaded with cells to be released therefrom. As it pertain to the limitation of the microwells being present in a “pattern’ on the surface of the scaffold, whether the macropores (wells) are in a pattern or randomly placed, such design differences are not seen as critical because the function and goal remains the same –release cells from the reservoir to a target area. It’s pointed out that changes in size and shape are considered obvious absent some evidence of criticality or unexpected results. See MPEP 2144.04. Although the instant difference here is one of order (a pattern) rather than size or shape, the rationale espoused by the MPEP would be expected to carry over to the current circumstance as the release properties/mechanism for the instant scaffold would not be substantially different from the prior art, absent evidence otherwise.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611